Case 5:20-cv-01559-JGB-SHK Document 30-23 Filed 12/14/20 Page 1 of 7 Page ID #:662




              Declaration of
        Heather C. Leutwyler, PHD

                                 Exhibit C
                                                                  Case 5:20-cv-01559-JGB-SHK Document 30-23 Filed 12/14/20 Page 2 of 7 Page ID #:663




                                                             International Journal of Prisoner Health
                                                             Case management helps prevent criminal justice recidivism for people with serious mental illness
                                                             Heather Leutwyler, Erin Hubbard, Elaine Zahnd,
                                                             Article information:
                                                             To cite this document:
                                                             Heather Leutwyler, Erin Hubbard, Elaine Zahnd, (2017) "Case management helps prevent criminal justice recidivism
                                                             for people with serious mental illness", International Journal of Prisoner Health, Vol. 13 Issue: 3/4, pp.168-172, https://
                                                             doi.org/10.1108/IJPH-06-2016-0021
                                                             Permanent link to this document:
                                                             https://doi.org/10.1108/IJPH-06-2016-0021
                                                             Downloaded on: 15 September 2017, At: 06:35 (PT)
                                                             References: this document contains references to 15 other documents.
                                                             To copy this document: permissions@emeraldinsight.com
                                                             The fulltext of this document has been downloaded 1 times since 2017*
Downloaded by UCSF LIBRARY At 06:35 15 September 2017 (PT)




                                                             Access to this document was granted through an Emerald subscription provided by
                                                             Token:Eprints:CTW6QTXJMV4I7K5DMJAZ:
                                                             For Authors
                                                             If you would like to write for this, or any other Emerald publication, then please use our Emerald for Authors service
                                                             information about how to choose which publication to write for and submission guidelines are available for all. Please visit
                                                             www.emeraldinsight.com/authors for more information.
                                                             About Emerald www.emeraldinsight.com
                                                             Emerald is a global publisher linking research and practice to the benefit of society. The company manages a portfolio of
                                                             more than 290 journals and over 2,350 books and book series volumes, as well as providing an extensive range of online
                                                             products and additional customer resources and services.
                                                             Emerald is both COUNTER 4 and TRANSFER compliant. The organization is a partner of the Committee on Publication
                                                             Ethics (COPE) and also works with Portico and the LOCKSS initiative for digital archive preservation.

                                                             *Related content and download information correct at time of download.
                                                             Case 5:20-cv-01559-JGB-SHK Document 30-23 Filed 12/14/20 Page 3 of 7 Page ID #:664



                                                               Case management helps prevent criminal
                                                               justice recidivism for people with serious
                                                               mental illness

                                                               Heather Leutwyler, Erin Hubbard and Elaine Zahnd



                                                               Heather Leutwyler is an                   Abstract
                                                               Associate Professor and                   Purpose – The purpose of this paper is to discuss how case management can decrease recidivism
                                                               Erin Hubbard is a Research                for people with serious mental illness (SMI) because people with SMI are at high risk for incarceration
                                                               Study Coordinator, both at the            and recidivism.
Downloaded by UCSF LIBRARY At 06:35 15 September 2017 (PT)




                                                               Department of Physiological               Design/methodology/approach – Examples of successful case management models for formerly
                                                               Nursing, University of California,        incarcerated individuals with SMI found through a secondary analysis of qualitative data and an analysis of the
                                                               San Francisco,                            literature are presented.
                                                                                                         Findings – Currently, no international, national, or statewide guidelines exist to ensure that formerly
                                                               San Francisco, California, USA.
                                                                                                         incarcerated individuals with SMI receive case management upon community reentry despite evidence that
                                                               Elaine Zahnd is an Independent
                                                                                                         such services can prevent further criminal justice involvement. Recommendations include establishment of
                                                               Consultant at the Center for              and evaluation of best practices for case management. In addition, the authors recommend additional
                                                               Health Policy Research,                   funding for case management with the goal of greatly increasing the number of individuals with SMI leaving
                                                               University of California, Los             the criminal justice system in their ability to access adequate case management.
                                                               Angeles, Los Angeles                      Originality/value – Providing effective case management tailored to the needs of formerly incarcerated
                                                               California, USA.                          people with SMI improves their quality of life and reduces their involvement in the criminal justice system with
                                                                                                         clear positive outcomes for public safety and public health.
                                                                                                         Keywords Criminal justice system, Health policy, Health promotion, Mental health, Forensic psychiatry,
                                                                                                         Mental illness
                                                                                                         Paper type Research paper




                                                                                                         Background
                                                                                                         One in seven prisoners in western countries is estimated to have a serious mental illness (SMI)
                                                                                                         (Fazel and Danesh, 2002). In 2014, 45 percent of state prison inmates in the USA had been
                                                                                                         treated for SMI, which the Department of Corrections defines as an illness, disease, or condition
                                                                                                         that substantially impairs the person’s thoughts, perception of reality, emotional process or
                                                                                                         judgment; or which grossly impairs behavior. Researchers estimate a range of 28 to 52 percent
                                                                                                         of those with SMI in the USA have been arrested at least once (Fontanarosa et al., 2013). In a
                                                                                                         Bureau of Justice Statistics Special Report, it was determined that 56 percent of state prisoners,
                                                               Received 21 June 2016                     45 percent of federal prisoners, and 63 percent of those in local jails experienced a mental health
                                                               Revised 18 November 2016                  problem ( James and Glaze, 2004). Upon release from jail or prison, all prisoners struggle to meet
                                                               29 March 2017
                                                               Accepted 17 May 2017                      basic needs that are essential to successful community reentry, such as housing, healthcare,
                                                               No Disclosures to report                  and employment. Among those with SMI, such challenges are often compounded due to their
                                                                                                         mental health status.
                                                               Funding source: this work was
                                                               supported by a grant from the UC          In the community, case managers play a critical role in the care of people with SMI by coordinating
                                                               Office of the President. The
                                                               content is solely the responsibility      mental health services with healthcare, housing, transportation, employment, social relationships,
                                                               of the authors and does not               and community participation. These are essential components for successful community reentry
                                                               necessarily represent the opinions
                                                               or policies of the Office of the
                                                                                                         and integral in managing mental health symptoms. Case managers are often the first, and
                                                               President.                                sometimes the only, providers to notice when a patient with SMI starts to deteriorate, experiencing



                                                               PAGE 168   j   INTERNATIONAL JOURNAL OF PRISONER HEALTH   j   VOL. 13 NO. 3/4 2017, pp. 168-172, © Emerald Publishing Limited, ISSN 1744-9200   DOI 10.1108/IJPH-06-2016-0021
                                                             Case 5:20-cv-01559-JGB-SHK Document 30-23 Filed 12/14/20 Page 4 of 7 Page ID #:665

                                                             worse symptoms and a loss in function. As a result, it is often case managers that intervene to
                                                             prevent hospitalization and/or events that often lead to further criminal justice involvement.
                                                             Effective and accessible case management is of importance prior to and during reentry to the
                                                             community from incarceration for any individual but it is even more critical for individuals with SMI
                                                             (Kim et al., 2015; Angell et al., 2014). The risk of suicide, re-incarceration, and/or hospitalization is
                                                             higher for those with SMI re-entering the community from incarceration (Kim et al., 2015).
                                                             In addition, these prisoners are often released with a very limited supply of medication that can run
                                                             out before a connection is established to mental health services (Binswanger et al., 2011).
                                                             Case management models designed specifically for the needs of individuals with SMI are scarce
                                                             and few have been rigorously evaluated (Kim et al., 2015). Models such as Forensic Assertive
                                                             Community Treatment (FACT) show promise in reducing recidivism for individuals with SMI leaving
                                                             the criminal justice system. The FACT model is an adaption of an existing evidence-based case
                                                             management approach with a multi-disciplinary team providing comprehensive support to the
                                                             person with SMI in an individually tailored way. The model is time unlimited thus presupposing
                                                             the need for ongoing support as well as fluctuations in chronic psychiatric symptoms
                                                             (Angell et al., 2014). Adaptions to meet the needs of individuals leaving the criminal justice
                                                             system include a focus on preventing incarceration rather than hospitalization and more direct
                                                             collaboration with the criminal justice authorities (Angell et al., 2014). Despite a growing evidence
                                                             base for models like FACT, guidelines and funding for case management for those with SMI is
                                                             inadequate in the USA and in many nations around the world, leading to high rates of recidivism and
Downloaded by UCSF LIBRARY At 06:35 15 September 2017 (PT)




                                                             avoidable exacerbation of psychiatric symptoms in this medically vulnerable population.
                                                             The need for immediate case management is essential given a dearth of planning regarding reentry
                                                             aimed at soon-to-be released prisoners with SMI. Budget constraints in the USA, which are
                                                             mirrored internationally, are prompting earlier release of prison inmates (Binswanger et al., 2011).
                                                             Though federal reform is likely to slow in the USA, the proliferation of reforms aimed at reducing the
                                                             number of people with SMI incarcerated in state prisons and local jails is expected to continue.
                                                             Ideally, the early released prisoners with SMI will benefit from the provision of case management
                                                             upon community reentry.



                                                             Case study
                                                             Secondary analysis of an in-depth interview from previously published qualitative work
                                                             (Leutwyler et al., 2010; Leutwyler and Wallhagen, 2010) provides a description of case
                                                             management and its perceived benefits from the perspective of a formerly incarcerated individual
                                                             with SMI in California. California was selected as a case study given the progress in that state
                                                             aimed at adding case management services for formerly incarcerated with SMI and criminal
                                                             justice involvement. At the time of the interview, Earl was 61 years old and had been released
                                                             from prison five months earlier after serving an 18-year sentence. During the interview he
                                                             described how ultimately his untreated mental illness led him to prison and how effective case
                                                             management was helping with his transition out of prison and reentry back into the community.
                                                             Earl described how he felt, living out in the community, with these supports in place:
                                                                Oh, I’m in a beautiful spot […] It (case management program) helps get a little more structure in my life.
                                                                It helps me cope with staying clean and sober so I’m not medicating myself […]

                                                             Earl went on to describe the specific role that his case manager plays in his life:
                                                                We talk once a week about anything I want to talk about. And we meet every Friday at 11:00 […] she tells
                                                                me what she thinks I should be doing, or I shouldn’t be doing. She asks me a lot of questions about how
                                                                I feel. She’s kind of like a psychiatrist. She’s more or less interested in my mental, and she worries about
                                                                my physical condition too, because she makes appointments for me to go to the doctor. Like I have an
                                                                appointment to go get my Medi-Cal card (Medi-Cal is a state-sponsored health insurance program).

                                                             In addition, his experiences show how the case manager plays a critical role in keeping individuals
                                                             engaged in outpatient mental health treatment programs:
                                                                I missed a few days. She asked why. I said I feel depressed. She says “So when you feel depressed,
                                                                come here and we’ll work through it.” I just thank God for (case manager) […]




                                                                                                                                                   VOL. 13 NO. 3/4 2017   j   INTERNATIONAL JOURNAL OF PRISONER HEALTH   j   PAGE 169
                                                             Case 5:20-cv-01559-JGB-SHK Document 30-23 Filed 12/14/20 Page 5 of 7 Page ID #:666

                                                                                                               And she said “When you feel like you hear the voices and get paranoid or something, just come to the
                                                                                                               center. Come to the center. And socialize with people. Don’t worry about it, and if you feel like you’re
                                                                                                               going to act out, just call one of us […]”

                                                                                                               I: “And how’s that knowing that you have that available?”

                                                                                                               E: “It makes me – it makes me feel comfortable […]. And by me feeling comfortable, my mental
                                                                                                               condition is better. But when I feel like I’m out here all alone, I ain’t got nobody to talk to about
                                                                                                               something, I want to alienate myself more and just get more depressed. But I don’t do that.”

                                                                                                            Earl ended the interview with an insight that can be a guide for our care of people with SMI as they
                                                                                                            leave criminal justice settings:
                                                                                                               Every time I go out there, I see somebody talking to themselves. Why he’s a nut. You know, no, he’s not a
                                                                                                               nut. The man just got nobody to talk to […]. He needs to get it out, because I did that once – he
                                                                                                               needs – they need to reach out to someone that’s going to be understanding, that’s going to make them
                                                                                                               feel real comfortable and cared for, I mean, there’s an opening to make a better person out of that person.



                                                                                                            Evidence-based policies and programs
                                                                                                            Earl’s personal perspective on the benefits of case management for individuals with SMI leaving
                                                                                                            incarcerated facilities is an insightful qualitative piece of evidence that case management is
                                                                                                            effective. Additional evidence of successful programs internationally were found through a review
Downloaded by UCSF LIBRARY At 06:35 15 September 2017 (PT)




                                                                                                            of relevant research and policy based literature. For example, in California, county governments
                                                                                                            are largely responsible for funding and providing for the majority of mental health programs.
                                                                                                            Proposition 63 (the Mental Health Services Act), passed in November 2004, imposed a 1 percent
                                                                                                            tax on personal income in excess of one million dollars in order to expand mental health services
                                                                                                            for children and adults with SMI. Under Proposition 63, about 1.8 billion dollars are annually
                                                                                                            allocated to county and state mental health programs. In Los Angeles, Proposition 63 programs
                                                                                                            provide an array of services that included, in 2014, case management to 150,000 people. People
                                                                                                            in LA’s case management program had a 50 percent reduction in their number of days spent
                                                                                                            in jail (Scheffler et al., 2010). In California, analysis of Proposition 63 suggests that it has helped
                                                                                                            lower recidivism rates among Californians with mental health problems (Scheffler et al., 2010).
                                                                                                            With support from the federal Patient Protection and Affordable Care Act in 2012, Medicaid
                                                                                                            (known as Medi-Cal in California) eligibility in California was expanded to include many individuals
                                                                                                            with SMI in the criminal justice system. This new policy has increased engagement in mental
                                                                                                            health treatment for some individuals with SMI, the type of treatment in which case managers
                                                                                                            often play a key role. A recent review of multiple studies shows that such increased mental health
                                                                                                            treatment for the formerly incarcerated with SMI decreases recidivism (Olver et al., 2011).
                                                                                                            One successful case management model for individuals with SMI is the Thresholds Justice
                                                                                                            Program, a post-release program implemented in two Illinois’ state prisons and the Cook County jail.
                                                                                                            The Thresholds model combines supportive housing (including rent subsidies and mental health
                                                                                                            treatment services) and case management to coordinate treatment, housing, and employment
                                                                                                            support (Thresholds, 2017). Over ten years of implementation, the model has shown an 89 percent
                                                                                                            reduction in arrests and an 86 percent reduction in jail time among people with SMI, as well as a
                                                                                                            drop in psychiatric hospitalizations (Liebowitz et al., 2014).
                                                                                                            Given what is already known about the capacity for case management to reduce recidivism
                                                                                                            among those with SMI, a global opportunity exists whereby money currently slated for prison and
                                                                                                            jail construction could be redistributed to establish international uniformity for transitional case
                                                                                                            management specific to the needs of former inmates with SMI. For example, in 2016, 2.2 billion
                                                                                                            dollars of California state money were slated for county jail construction (Respaut, 2016). Case
                                                                                                            management is one way to engage individuals with SMI leaving the criminal justice system in
                                                                                                            mental health treatment while also addressing their multitude of other reentry needs. Variations of
                                                                                                            case management models show promise in addressing the needs of individuals with SMI in
                                                                                                            Canada and Australia suggesting that effective case management approaches are applicable in a
                                                                                                            variety of international contexts (Kinner et al., 2016; Simpson et al., 2013). The time is ideal to
                                                                                                            consider investing in humane recidivism-reducing case management models rather than in
                                                                                                            added prison capacity.




                                                             PAGE 170   j   INTERNATIONAL JOURNAL OF PRISONER HEALTH   j   VOL. 13 NO. 3/4 2017
                                                             Case 5:20-cv-01559-JGB-SHK Document 30-23 Filed 12/14/20 Page 6 of 7 Page ID #:667

                                                             Recommendations
                                                             We recommend expanding the knowledge base to better understand the impact of and best
                                                             practices within case management approaches for individuals with SMI, especially those with
                                                             criminal justice involvement. In addition, given the immediate need for case management models
                                                             tailored to the needs of individuals with SMI, we further recommend expanding funding for case
                                                             management as a recidivism reduction program that could potentially replace punitive
                                                             interventions among this population, such as additional prison beds or electronic monitoring.
                                                             We also recommend setting international guidelines for ensuring that formerly incarcerated
                                                             people with SMI receive the case management needed for community reentry. Finally,
                                                             we recommend specialized training and education, leadership development, and accreditation
                                                             focused on this topic at the state, national and international levels to increase professionalization
                                                             of the case management workforce.


                                                             Conclusions
                                                             Timing is optimal to make significant changes in the lives of people with SMI and criminal justice
                                                             involvement at great benefit to public safety and public health. Through establishment of and
                                                             evaluation of best practices within case management models for individuals with SMI, expanding
                                                             funding for implementing and evaluating case management models, establishing community
Downloaded by UCSF LIBRARY At 06:35 15 September 2017 (PT)




                                                             reentry case management guidelines, and expanding professionalization of the case
                                                             management workforce, nations around the world are well-positioned to interrupt the
                                                             problematic and costly cycle of repeat incarceration among individuals with SMI.


                                                             References
                                                             Angell, B., Matthews, E., Barrenger, S., Watson, A.C. and Draine, J. (2014), “Engagement processes in model
                                                             programs for community reentry from prison for people with serious mental illness”, International Journal of
                                                             Law and Psychiatry, Vol. 37 No. 5, pp. 490-500.

                                                             Binswanger, I.A., Nowels, C., Corsi, K.F., Long, J., Booth, R.E., Kutner, J. and Steiner, J.F. (2011), “‘From the
                                                             prison door right to the sidewalk, everything went downhill’, a qualitative study of the health experiences of
                                                             recently released inmates”, International Journal of Law and Psychiatry, Vol. 34 No. 4, pp. 249-55.

                                                             Fazel, S. and Danesh, J. (2002), “Serious mental disorder in 23000 prisoners: a systematic review of 62
                                                             surveys”, Lancet (London, England), Vol. 359 No. 9306, pp. 545-50.

                                                             Fontanarosa, J., Uhl, J., Oyesanmi, O. and Schoelles, K. (2013), “Interventions for adult offenders with serious
                                                             mental illness”, Agency for Healthcare Research and Quality, Comparative Effectiveness Reviews, Rockville, MD.

                                                             James, D.J. and Glaze, L.E. (2004), Mental Health Problems of Prison and Jail Inmates., Department of
                                                             Justice, Office of Justice Programs, Bureau of Justice, Washington, DC.

                                                             Kim, K., Becker-Cohen, M. and Serakos, M. (2015), The Processing and Treatment of Mentally Ill Persons in
                                                             the Criminal Justice System, Urban Institute, Washington, DC.

                                                             Kinner, S.A., Alati, R., Longo, M., Spittal, M.J., Boyle, F.M., Williams, G.M. and Lennox, N.G. (2016),
                                                             “Low-intensity case management increases contact with primary care in recently released prisoners:
                                                             a single-blinded, multisite, randomised controlled trial”, Journal of Epidemiology and Community Health,
                                                             Vol. 70 No. 7, pp. 683-8.

                                                             Leutwyler, H.C. and Wallhagen, M.I. (2010), “Understanding older adults with schizophrenia: building and
                                                             eroding trust”, Journal of Gerontological Nursing, Vol. 36 No. 5, pp. 38-45.

                                                             Leutwyler, H.C., Chafetz, L. and Wallhagen, M. (2010), “Older adults with schizophrenia finding a place to
                                                             belong”, Issues in Mental Health Nursing, Vol. 31 No. 8, pp. 507-13.

                                                             Liebowitz, S., Eliasberg, P., Burnim, I. and Read, E. (2014), “A way forward: diverting people with mental
                                                             illness from inhumane and expensive jails into community-based treatment that works”, available at: www.
                                                             aclusocal.org/wp-content/uploads/2014/07/JAILS-REPORT.pdf (accessed February 26, 2016).

                                                             Olver, M.E., Stockdale, K.C. and Wormith, J.S. (2011), “A meta-analysis of predictors of offender treatment
                                                             attrition and its relationship to recidivism”, Journal of Consulting and Clinical Psychology, Vol. 79 No. 1, pp. 6-21.




                                                                                                                                                      VOL. 13 NO. 3/4 2017   j   INTERNATIONAL JOURNAL OF PRISONER HEALTH   j   PAGE 171
                                                             Case 5:20-cv-01559-JGB-SHK Document 30-23 Filed 12/14/20 Page 7 of 7 Page ID #:668

                                                                                                            Respaut, R. (2016), “California prison reforms have reduced inmate numbers, not costs”, Reuters,
                                                                                                            San Francisco, CA, available at: www.reuters.com/article/us-california-prison-budget-insight-idUSKBN0UK0
                                                                                                            J520160106 (accessed February 26, 2016).
                                                                                                            Scheffler, R., Felton, M., Brown, T., Chung, J. and Sun-Soon, C. (2010), Evidence on the Effectiveness of Full
                                                                                                            Service Partnership Programs in California’s Public Mental Health System, Nicole C. Petris Center, University
                                                                                                            of California, Berkeley.
                                                                                                            Simpson, A.I., McMaster, J.J. and Cohen, S.N. (2013), “Challenges for Canada in meeting the needs of
                                                                                                            persons with serious mental illness in prison”, The Journal of the American Academy of Psychiatry and the
                                                                                                            Law, Vol. 41 No. 4, pp. 501-9.
                                                                                                            Thresholds (2017), Justice Program, available at: www.thresholds.org/our-work/programs/justice-program/
                                                                                                            (accessed March 29, 2017).



                                                                                                            Corresponding author
                                                                                                            Heather Leutwyler can be contacted at: heather.leutwyler@ucsf.edu
Downloaded by UCSF LIBRARY At 06:35 15 September 2017 (PT)




                                                                                                            For instructions on how to order reprints of this article, please visit our website:
                                                                                                            www.emeraldgrouppublishing.com/licensing/reprints.htm
                                                                                                            Or contact us for further details: permissions@emeraldinsight.com




                                                             PAGE 172   j   INTERNATIONAL JOURNAL OF PRISONER HEALTH   j   VOL. 13 NO. 3/4 2017
